2. Nicaragua
The next item is the debate on six motions for resolutions on Nicaragua.
author. - Madam President, freedom of expression, the independence of the judiciary and the preservation of the fundamental principles of democracy appear to be under threat in this Latin American country. It is our task and duty, as EU parliamentarians, to stand by the rights of the Nicaraguan people and to send a clear message to the Government of Nicaragua that we will not tolerate any breaches of such rights, but we will make sure that all necessary pressure is applied by the EU and the UN to safeguard and ensure respect for the human rights of the citizens of Nicaragua.
I hope this message, embodied in this motion for a resolution, will be heard loud and clear by those concerned and the necessary action to remedy the situation will be taken urgently.
We have a motion for a resolution on Nicaragua in which we have to take a number of factors into account. First of all, there are allegations of fraud - in the two municipalities of Nicaragua and León, at least - and that tarnishes the outcome of the election on 9 November. On the other hand, we have a government that has tried to resolve some of the problems that take away human rights in Latin America, namely poverty, illiteracy, infant mortality, availability of drinking water, and lack of title to indigenous lands.
When we examine the case, therefore, we must make a clear distinction between these two aspects. On one hand we must boost human rights and uphold human rights, in their traditional sense, as political rights, whereas on the other we must encourage the Nicaraguan Government to continue helping the most deprived sectors in the country. We must also, of course, ensure that the opposition can fulfil its role, we must take a stand against fraud, and we must endorse the work of NGOs. Nonetheless, there must be a balanced outcome.
The Socialist Group in the European Parliament has tabled a number of proposals for oral amendments in an attempt to channel the final text into a more balanced form with regard to the allegations of violations of fundamental rights, whether or not criminal investigations should be launched, and the number of municipalities in which some kind of irregularity has actually happened.
In short, we want to condemn the alleged infringements of fundamental political rights, but without going to the extreme of placing the Government of Nicaragua in a difficult situation, so that it can go on performing its role of supporting the most deprived strata of its society.
author. - (PT) Madam President, just as it has done with other countries that have taken steps to affirm and defend their national sovereignty and independence - namely their right to decide their present and future - and that have developed a plan for emancipation, social progress and solidarity with the peoples of the world, the European Parliament is heading up yet another unacceptable and despicable attempt at interference, this time in relation to Nicaragua.
This debate and this motion for a resolution are simply intended to blatantly back those who support and encourage attempts to interfere with and destabilise a democratic and sovereign state such as Nicaragua. Instead of distorting the situation and the facts and trying to give Nicaragua lessons on democracy, the European Parliament should denounce the EU's anti-democratic attempt to impose a proposed European Treaty, which has already been rejected, in total disregard for the democratic decisions sovereignly taken by the French, Dutch and Irish people.
Instead of meddling in something which only the Nicaraguan people can decide, the European Parliament should have rejected the inhumane Return Directive, which violates the human rights of immigrants, many of whom are from Latin America, and should denounce the EU's complicity with the criminal CIA flights.
Instead of copying the interference advocated by the United States, the European Parliament should denounce the EU's unacceptable blackmail in relation to Nicaragua and demand that it fulfil the undertakings it has made to that country.
What is really bothering the sponsors of this initiative is that Nicaragua is determined to improve the living conditions of its people, in terms of nutrition, health and education, by supporting the most disadvantaged. The best denunciation of this attempted interference by the European Parliament is the genuine recognition of and solidarity with Nicaragua shown by the peoples of Latin America. Therefore, let me say it again: stop pretending that you can give lessons to the world.
Madam President, Nicaragua is a very small, poor and debt-ridden country with a very low per capita income.
This country has had little luck. It has been governed by groups with a range of political affiliations, occupied by American troops, and has been caught between Cuba, the USSR and the USA. In addition to this, this country has been ravaged by droughts and battered by hurricanes, one of which claimed 6 000 lives in 1999 and was probably the most notorious and the most powerful hurricane in the world. Political changes and power struggles have undermined Nicaragua's development, as has been the case in many Latin American and African countries. This situation has produced violations of human rights and the drawing up of legislation contrary to international conventions.
The European Union, in providing aid to the people of this country, believes it is necessary to introduce the principles of democracy into the way it is governed, as well as adapting its legislation to comply with international conventions. Nicaragua, if it had a democratic government, could become one of the members of the Union of South American Countries, which might, in the future, become the European Union's ally in the field of global politics. As part of the process of democratisation, it is important for the political class in Nicaragua to take the steps mentioned in the Resolution, which I support.
Protection of the rights of human rights defenders is something that in my view cannot be subject to any kind of divisions based on political likes or dislikes. We in this House tend all too often to pass very harsh judgment on those with whom we do not share certain political ideals and to defend too vigorously those whom we regard as allies.
I must stress that, in terms of human rights, the issue has to be addressed from a universal point of view.
The risk we are running today is also present in the resolution on Nicaragua that has been tabled by certain political groups.
We must bear the context in mind. This context clearly shows us a country in a poverty situation, which needs to be tackled urgently with drastic structural measures. It seems to me that the current government of Nicaragua is doing many of the things that need doing in order to address this problem.
It is also important to remember, however, that the fight against poverty cannot be compatible with the persecution and harassment of people who, for one reason or another, disagree with the official line.
A true democracy is one that allows disagreement, debate and freedom of expression.
Certain situations have taken place recently in Nicaragua that deserve to be highlighted. Some of them are positive, like the abolition in July of Article 204 of the Criminal Law, which criminalised homosexuality. As Vice-President of the Intergroup on LGBT rights at the European Parliament, I am delighted at that.
Others, however, are negative and deeply worrying, such as the numerous examples that we have had cause to regret in connection with the worsening situation of women. In particular, there has been persecution of women who uphold their sexual and reproductive rights, inter alia by supporting a young rape victim by helping her have an abortion to save her life.
This is something that we must never lose sight of and which must be taken into account in the framework of the current negotiations to conclude an association agreement. Nevertheless, I also call on the Commission to consult with Parliament before coming to any decision on this matter.
Today we are debating the situation that has been created in Nicaragua by the attacks on some defenders of human rights, on certain fundamental freedoms and on democracy.
I do not have to remind you here of Zoilamérica, or Ernesto Cardenal, or Carlos Mejía Godoy, or Jarquín, or Sergio Ramírez, or so many other Nicaraguans who now feel their hopes for a better Nicaragua have been betrayed.
In November 2006, Mr Ortega asked the Nicaraguans for what he called a new opportunity, and they democratically gave it to him. We now know what he wanted it for. Since then, arbitrariness, nepotism and corruption have taken hold in the institutions of government, culminating in the electoral fraud of the 9 November ballot. Prior to that, some very serious decisions had been made, such as annulling the legal status of some opposition parties, or threats and intimidation directed at members of civil society, journalists and the media.
President Ortega likened the governments of the European Union to flies landing in filth and considered the foreign aid that Nicaragua received mere crumbs. He soon realised that there was not enough Venezuelan oil for him to do without that development aid.
When we are prepared to enter a decisive phase in the negotiation of an association agreement between the European Union and Central America, the Nicaraguan government must understand that it will always find an ally and a friend in us, but that respect for human rights, freedom of expression and democracy is for us, in short, a condition that we shall never waive, because we believe that it is, above all, the people of Nicaragua who benefit from it.
(ES) Municipal elections were held in Nicaragua on 9 November this year. As on previous occasions, the electoral process has been called into question in terms of its democratic legitimacy. Accusations of fraud have been made, and demonstrations have taken place with clashes between supporters of different political parties. Many people have been injured, and the political crisis in which the country is immersed is getting deeper.
Two political parties were unable to put up candidates for the local elections. That is unacceptable, because it curtails the fundamental right of all citizens to political participation.
Moreover, we have received direct statements from representatives of human rights organisations telling us about the mood in civil society to question the judicial system, about the administrative repression mechanisms that have brought up to 17 social movement organisations before the courts, and about the persecution of independent journalists and even the delegation from the European Commission.
For all these reasons we must raise our voices and call firstly on the political parties to condemn the acts of violence perpetrated by their followers, and secondly on the government itself to reopen spaces for democratic participation, to respect freedom of expression, to stop banning marches, and to allow all NGOs to receive international cooperation aid and not only aid from Venezuela for pro-government associations.
In addition, they should revoke the criminalisation of therapeutic abortion in cases where the mother's life is threatened.
Finally, in the context of the negotiations on the association agreement between Central America and the EU, we call on the Commission to remind Nicaragua that it must respect the principles of the rule of law, democracy and human rights. That, however, must not prevent Europe from continuing to provide aid for the development and welfare of the Nicaraguan people, because we want them to have the best possible future.
Vice-President of the Commission. - (FR) Madam President, the political situation in Nicaragua worsened in the run-up to the local elections of 9 November. The many actions and the appeals for calm that have come from the international community and, in particular, from the EU's and the Commission's missions, have been ignored.
Following the vote, the circumstances surrounding the counting and the announcement of the results caused a crisis with the main opposition party. The constitutionalist liberal party rejected the results and denounced the election as a massive fraud. Citizens' movements, the Church, employers' associations and the international community have all called for the votes to be recounted or new elections to be organised. What is more, the political institutions and, in particular, the parliament, have remained at a standstill due to the lack of an agreement between the two main parties.
The reports from our heads of mission in Nicaragua and the report from the electoral experts dispatched by the Commission have spoken of violations of electoral rules and of international conventions. On 10 December, the Commission, in agreement with the Member States and after consulting other partners, sent a letter to the Nicaraguan authorities offering its support for any concerted solution between the country's political forces, in order to end the crisis and to restore the citizens' confidence in the democratic institutions. That letter also announced the suspension, from 1 January 2009, of disbursements from the budgetary aid programmes, as well as the opening of a consultation period with the Nicaraguan authorities concerning the current situation and the methods of reorienting European cooperation with the country.
I should make it clear, moreover, that the Commission has not withdrawn its 2008 aid for Nicaragua - EUR 20 million have been distributed, including the emergency humanitarian aid - and everything that had been earmarked for this year will be paid insofar as the conditions inherent in each project are met.
As far as 2009 is concerned, the EUR 57 million earmarked for budgetary aid have not been withdrawn, but suspended. Cooperation will be focused on programmes and activities that guarantee that the aid reaches the beneficiaries - the Nicaraguan people - directly, without going through the government.
I would add that the foreign affairs minister, Samuel Santos, expressed his disagreement with the measure in a letter sent to Commissioner Ferrero-Waldner on 12 December. He reaffirmed the validity of the results and expressed his willingness to enter into a dialogue on the cooperation efforts that the Commission intends to carry out as soon as possible.
Lastly, in response to one of the speeches, I would say that the Commission obviously hopes that the current crisis will be resolved as soon as possible and, in any event, the importance attached by the parties to respect for democratic principles and values and to good governance is enshrined several times in the EU-Central America association agreement. The negotiations concerning this association agreement will serve as an opportunity to enhance the debate on these principles, their application in practice included.
That is the information that I am able to give you; I know that Mrs Ferrero-Waldner is monitoring this situation very closely together with the Commission services.
I should like to thank you and to thank all the speakers for having raised the Nicaraguan situation.
The debate is closed.
The vote will take place at the end of the debates.
Written statements (Rule 142)
in writing. - Nicaragua has many urgent problems: political and police corruption, lack of independence of the judiciary, possibly fraudulent elections, growing poverty, illiteracy, poor healthcare. However, the fact that Nicaragua unlike Europe protects its babies before birth is not one of its transgressions.
We in Europe have the wealth to take care of our mothers and babies but allow over a million babies to be destroyed before birth. Nicaragua is poor and yet still holds out a welcome to its young. Nicaragua with all its problems has a demographic future, whereas we in Europe who criticise Nicaragua face a harsh demographic winter.
We must help Nicaragua establish robust democracy, strong, honest economics and effective education and health systems, and help them to care for their families, their women and children, rather than destroy them with legalised abortion.